Citation Nr: 1823673	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 14-28 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2018. A transcript of that hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran had a VA examination to assess whether he sustained a a traumatic brain injury (TBI) during service. However, that examination is inadequate, because the examiner only noted an incident reported by the Veteran where he was struck in the head from debris following an explosion that rendered him unconscious. The examiner did not consider or discuss at least one other incident documented in the Veteran's service treatment records (STRs) where the Veteran may have experienced a closed head injury after being assaulted. Two days following the assault, the Veteran complained of dizziness while standing. During his January Board hearing, the Veteran reported a third incident where he may have experienced a loss of consciousness following an automobile accident during service when an impaired driver struck his Humvee. On remand, the Veteran should be scheduled for a new examination to give the examiner an opportunity to interview the Veteran and discuss whether these incidents provide any pertinent information regarding a nexus between the Veteran's seizure condition and his service. 

Additionally, in September 2015, the Veteran submitted a statement that after reviewing his file he discovered documentation from the Kansas National Guard (NG) that referenced two incidents of when he had seizures while at NG training shortly after returning from Desert Storm and leaving active duty was not included in his claims file. On remand, the AOJ should attempt to obtain pertinent records from the Kansas National Guard to include in the Veteran's file.

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, using the appropriate resources, attempt to obtain any personnel or medical treatment records pertaining to the Veteran service with the Kansas National Guard.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his seizures. Forward the claims file and copies of all pertinent records to the examiner. All indicated examinations and testing should be completed as necessary.

Based on a review of the record and examination of the Veteran, including an interview with the Veteran, the examiner should address the following:

(a) Does the Veteran have any residuals of a traumatic brain injury (TBI) in service, to include TBI itself or a seizure disorder? In answering this question, the examiner should (i) ask the Veteran to detail the history of head injuries or loss of consciousness in service, and; (ii) consider, and discuss as necessary, the following: (1) an incident reported by the Veteran where he was struck in the head from debris following an explosion that rendered him unconscious; (2) the Veteran may have experienced a closed head injury after being assaulted. Two days following the assault, the Veteran complained of dizziness while standing, and; (3) the Veteran may have experienced a loss of consciousness following an automobile accident during service when an impaired driver struck his Humvee.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

(b) If the answer to (a) is yes, is it as least as likely as not (greater than 50 percent probability) that the currently diagnosed disability was caused by his military service.

(c) If the Veteran does have a TBI related to service, is it at least as likely as not that his seizures are a residual of, or causally related to any head injury or TBI diagnosis? 

(d) If a currently diagnosed TBI, and TBI-residuals or a seizure disorder are NOT related to service, is it as least as likely as not (greater than 50 percent probability) that any diagnosed TBI, and TBI-residuals or a seizure disorder are caused or aggravated by his service-connected PTSD?

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


